Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given telephonically by Jeff Lloyd on June 17th, 2021.
The application has been amended as follows:

	In the claims:

	Cancel claims 3, 9-10 and 12-20.

	In Claim 1, Line Number 2, please insert the phrase, “wherein the semiconductor device includes a p-type or an n-type thermoelectric leg;”, after the phrase, “is disposed;” and before the phrase, “a plurality of connecting parts”.

In Claim 1, Line Number 4, please insert the phrase, “wherein the plurality of electrode parts comprises: a first electrode disposed on an upper surface of the body; and a second electrode disposed on a lower surface of the body, wherein the first electrode is extended to the connecting hole of the second connecting part disposed on the second surface, and wherein the second electrode is extended 

	In Claim 6, Line Number 2, please replace the phrase, “cross each other in the second direction” with the phrase, “are staggered in the second direction”.

	
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Taken into the context of claim(s) 1, a skilled artisan would not have found it obvious to have a thermoelectric device, comprising: a body including a hollow in which a semiconductor device is disposed; wherein the semiconductor device includes a p-type or an n-type thermoelectric leg; a plurality of connecting parts configured to protrude on side surfaces of the body and including connecting holes; and a plurality of electrode parts connected to the semiconductor device, wherein the plurality of electrode parts comprises: a first electrode disposed on a upper surface of the body; and a second electrode disposed on a lower surface of the body, wherein the first electrode is extended to the connecting hole of the second connecting part disposed on the second surface, and wherein the second electrode is extended to the connecting hole of the fourth connecting part disposed on the fourth surface.
Although Wiant et al. (US 2014/0326287 A1) discloses a thermoelectric device (Figure 38-39) comprising:
a body including a hollow (Figure 35-36, 38-39 #202) in which a semiconductor device is disposed (Figure 38-39, #10 & Paragraph 0091-0092);
a plurality of connecting parts configured to protrude on side surfaces of the body and including connecting holes (Figure 38-39, #196);
a plurality of electrode parts connected to the semiconductor device (Figure 4, #130, #76 & #146 & Paragraph 0066-0067);
wherein the side surfaces of the body include a first surface and a third surface opposite to each other, and a second surface and a fourth surface opposite to each other between the first surface and the third surface (See Annotated Wiant et al. Figure 39, below);
wherein the plurality of connecting parts comprises: a first connecting part protruding from the first surface in a first direction; a third connecting part protruding on the third surface in a direction opposite to the first direction; a second connecting part protruding from the second surface in a second direction; and a fourth connecting part protruding on the fourth surface in a direction opposite to the second direction, wherein the first direction is perpendicular to the second direction, and wherein the first connecting part and the third connecting part are staggered in the first direction (See Annotated Wiant et al. Figure 39, below).
Annotated Wiant et al. Figure 39

    PNG
    media_image1.png
    735
    880
    media_image1.png
    Greyscale

A skilled artisan would not have had a reason for the above stated limitations, therefore the thermoelectric device as claimed in claim(s) 1-2, 4, 6-7, and 11 is novel and non-obvious in view of the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726